HENDRY, Judge.
The primary issue raised by this appeal is whether the trial judge, upon stipulation by counsel for the respective parties, had the right to question a jury to determine what they intended by their verdict and to *540amend their verdict in their presence in accordance with their stated intention.
We hold that where a jury verdict is not clear and the parties to such litigation stipulate to an expression of intent by the' jury and the trial judge amends their verdict in their presence to conform to that expression of intent, no error is committed. See Tobin v. Garry, Fla.App.1961, 127 So.2d 698.
The other points raised by the appellants have also been considered and we find them to be without merit. Accordingly, the judgment appealed is affirmed.
Affirmed.